Citation Nr: 0731191	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher disability evaluation for residuals 
of healed iridocyclitis, left eye, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from June 1941 to May 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  Service connection is not in effect for disability of the 
right eye.

2.  The veteran's residuals of healed iridocyclitis, left 
eye, does not cause loss of visual acuity greater than 
20/100.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of healed iridocyclitis, left eye, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 
4.79, 4.84a, Diagnostic Codes 6003, 6079 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, service connection was granted and a 
noncompensable rating was assigned for healed irido-cyclitis, 
left eye, effective from the veteran's release from active 
military service in May 1946, on the basis of visual acuity 
of 20/20 in both eyes.  The noncompensable evaluation 
remained in effect until a December 2004 rating decision 
which, on the basis of clear and unmistakable error, assigned 
a 10 percent disability evaluation for residuals of healed 
iridocyclitis, left eye, effective from the date of a VA 
examination in June 2004.  This disability evaluation was 
assigned using Diagnostic Codes 6003-6079, and has remained 
in effect to the present.  The veteran has appealed an August 
2005 rating decision that continued the 10 percent rating.

The main question in this case is the extent of vision loss 
in the left eye that is attributable to the service-connected 
residuals of healed iridocyclitis, rather than to other, non-
service-connected problems.  The current 10 percent rating 
was assigned based on the June 2004 VA examination report in 
which the examiner expressed the opinion that it is at least 
as likely as not that the veteran's vision in his left eye is 
being impaired by the corneal scar as it is by the macular 
degeneration, given the central location of the corneal scar 
in the left eye, symmetry of macular findings in each eye, 
better visual acuity in the right eye than in the left eye, 
and the absence of a corneal scar in the right eye.  At the 
June 2004 VA examination, best corrected visual acuity was 
20/50 minus 1 in the right eye and 20/100 in the left eye.

In connection with the current claim, the veteran submitted 
VA treatment records dated in April 2005 showing vision of 
20/70 +2 in the right eye and 20/400 +1 in the left eye.  By 
the July 2005 VA examination, the distance corrected visual 
acuity was recorded as 20/60 in the right eye and finger 
counting at 5 feet in the left eye.  After the veteran 
submitted a report of examination in September 2006 showing 
corrected visual acuity of 20/80 on the right and 20/400 on 
the left, another VA examination was conducted in October 
2006.  That report noted corrected far vision as 20/50+ on 
the right and acuity of counting fingers at 1 foot on the 
left.

The rating schedule provides that various chronic eye 
disabilities, Diagnostic Codes 6000 through 6009 -- including 
iritis (DC 6003), cyclitis (DC 6004), and retinitis (DC 6006) 
-- are rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  As it is 
neither contended nor shown that the veteran's service-
connected iridocyclitis, left eye, has been active during the 
period in question, an additional 10 percent rating for 
active pathology is not warranted.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility. 38 C.F.R. § 4.79.  In the absence of 
blindness in the right eye, which does not have service 
connected disability, see 38 C.F.R. § 3.383(a)(1), the vision 
in the veteran's right eye is considered normal for rating 
purposes.  Thus, given the evaluation of the veteran's visual 
acuity in the left eye as counting fingers at 1 foot on the 
left in October 2006 and as 20/400 in September 2006, he 
could be assigned a 30 percent rating on the basis of his 
impairment of visual acuity, if that impairment in 
attributable to his service-connected left eye residuals of 
healed iridocyclitis.  

In addition to the opinion in the June 2004 VA examination 
report, the opinions that support attributing the loss of 
visual acuity in the left eye include the October 2005 
statement by a VA optometrist, who had treated the veteran, 
who concluded that "it is still possible, despite the lack 
of in-service documentation, that perhaps a subtle 
maculopathy may have contributed to the subjective visual 
degradation this patient reports, and may have also 
contributed to the earlier onset of macular degenerative 
changes in his left eye."  The other opinion that supports 
the veteran's position is that of David R. Ness, O.D., who 
examined the veteran in September 2006 and stated, "OS optic 
nerve atrophy secondary to trauma incurred from accident 
during war.  After reviewing the pt's service record it is 
this Dr's opinion that the optic nerve atrophy is the primary 
reason this pt suffered vision loss of his left eye."

Opinions against attributing the veteran's left eye vision 
loss to the service connected disability are found in reports 
of VA examinations conducted in July 2005 and October 2006.  
The optometrist who examined the veteran in 2005 noted that 
the two corneal scars in the left eye, secondary to service-
connected trauma, were not on the visual axis and not 
affecting visual acuity.  She also noted that examination in 
April 1946, after the trauma, found acuity of 20/20 in both 
eyes.  The ophthalmologist who examined the veteran in 2006 
expressed the opinion that the age-related macular 
degeneration - the etiology of the profound visual acuity 
loss in the left eye - is not the result of or caused by the 
previous trauma to the left eye, on the basis that this is an 
age-related condition, as well as on the basis of medical 
literature and her clinical experience.  She also noted that 
optic atrophy was not noted on examination and also expressed 
the opinion that this would not be caused by remote trauma to 
the left eye, on the basis that optic atrophy occurs three to 
six weeks after an initial insult; that the veteran has 
peripapillary atrophy, which is not the same entity; and that 
the veteran did not demonstrate evidence of optic nerve 
compromise on examination by pupil testing, as well as on the 
basis of medical literature and her clinical experience.  She 
also expressed the opinion that the veteran's legal blindness 
of the left eye is not caused by previous traumatic injury to 
the left eye, on the basis that it was secondary to his age-
related macular degeneration, as well as on the basis of 
medical literature and her clinical experience.  

In weighing the competing medical opinions of record, the 
Board concludes that the preponderance of the evidence is 
against attributing the visual loss in the left eye to the 
service-connected disability and, hence, that the evidence 
does not support a higher disability evaluation on the basis 
of loss of visual acuity.  The ophthalmologist who examined 
the veteran in October 2006, shortly after Dr. Ness, 
concluded that the veteran did not have optic nerve atrophy, 
and explained why she reached this conclusion.  Her 
conclusion is consistent with the VA treatment notes, see, 
e.g., addendum dated July 21, 2005.  Dr. Ness' report, in 
contrast, does not explain the basis for his conclusion that 
the veteran does have optic nerve atrophy, nor the basis for 
his conclusion that the optic nerve atrophy resulted from 
trauma to the left eye.  Therefore, the Board gives little to 
no weight to Dr. Ness' opinion.  As for the opinion of Dr. 
Marcus, the VA optometrist who had treated the veteran, the 
Board notes that she noted in her treatment notes that the 
corneal scarring did not involve the visual axis.  Moreover, 
her opinion is couched in such language - "possible," 
"perhaps," "may" - as to make it speculative and, thus, 
not of as much weight as the opinion of the VA examiners, who 
are clear and definite in their opinions, which were based 
not only on examination of the veteran but also on review of 
his records.  For these reasons, the Board gives more weight 
to the opinions of the VA examiners.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent the veteran a letter meeting the 
requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
in April 2005, before the issuance of the August 2005 rating 
decision that is the subject of this appeal.  The veteran was 
not given the notice required by Dingess until it was 
attached to the May 2006 statement of the case.  The Board 
concludes, however, that the timing of this part of the 
notice was not prejudicial to the veteran.  His claim for 
service connection for the residuals of his left eye injury 
had been substantiated decades earlier, and he had appealed 
the current evaluation assigned to this disability.  As a 
higher evaluation has not been assigned, the matter of the 
effective date of any increase is not at issue.  The 
veteran's status as a veteran is also not at issue.  The 
Board, therefore, concludes that VA has met its duties to 
notify the veteran in this case.

VA also has met its duties to assist a claimant in 
substantiating a claim by having him examined in 2005 and 
2006 and obtaining his VA treatment records.  The veteran did 
not provide authorization for VA to obtain any private 
treatment records, and did not identify records that VA did 
not attempt to obtain.  The Board, therefore, concludes that 
VA has met its duties to assist the veteran in this instance.


	(CONTINUED ON NEXT PAGE)




ORDER

A higher disability evaluation for residuals of healed 
iridocyclitis, left eye, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


